DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	This Office Action is in response to the RCE filed on 8/5/22.
III.	Claims 1, 3-6, 8-10, 12-15 and 18 are pending and have been examined, where claims 1, 3, 5-6, 8, 10, 12-13, 15 and 18 is/are rejected, claims 4, 9 and 14 is/are objected. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1, 3-6, 8-10, 12-15 and 18 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determining, by the first terminal, a second terminal associated with the object in the photo based on object-terminal relationship information; wherein the object-terminal relationship information is determined based on an object distance between the second terminal and the object in at least one photo;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image distance measurement which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	The PCT application, PCT/CN2017/092944, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and found Takeda (US 20120209563) to read on the amendments. Details are shown below. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1, 3-6, 8-10, 12-15 and 18 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 5-6, 8, 10, 12-13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20150154447) in view of Takeda (US 20120209563).

Regarding claim 1, Wilson discloses a method for determining a terminal of associated with an object in a photo, wherein the method comprises:
determining, by a first terminal, an object in a photo through biological feature recognition (see figure 4, 404 camera takes images of the person 412, the images imaged person’s motion, paragraph 20, device held in a user's hand may be partially occluded, the hand can be used as a biological feature); and
determining, by the first terminal, a second terminal associated with the object in the photo based on object-terminal relationship information (see figure 4, 402 is the image being taken by camera 404, paragraph 55, mobile device 402 is associated with at least one object, object can be, for example, a user 412 which moves within a scene, the mobile device 402 comprises a handheld unit that is rigidly attached to a user 412, paragraph 56, system seeks to track the user 412 that is holding the mobile device 402, system performs this task by correlating the device motion features obtained from mobile device 402 with the image motion features of the mobile device 402 obtained from the captured images, the correlation is read as relationship), wherein the second terminal belongs to the object (see figure 4 below):

    PNG
    media_image1.png
    461
    1078
    media_image1.png
    Greyscale

Wilson is silent in disclosing wherein the object-terminal relationship information is determined based on an object distance between the second terminal and the object in at least one photo. 
However, Wilson teaches depth camera 710 can derive the distances between different parts of the scene and the external camera system 704 (see paragraph 64, the parts in the image is 412 and 402), which suggests calculating the distance between an individual with their mobile device. Takeda discloses wherein the object-terminal relationship information is determined based on an object distance between the second terminal and the object in at least one photo (see paragraph 143, player object Po displayed on the monitor 2 moves in the virtual world, according to the detected distance values, the height H from the board type controller 9 to the raised user's foot is calculated based on the detected distance values): 

    PNG
    media_image2.png
    458
    817
    media_image2.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include step of wherein the object-terminal relationship information is determined based on an object distance between the second terminal and the object in at least one photo in order to extract details from the terminal and object for improving image recognition. 

Regarding claim 3, Takeda discloses the method according to claim 1, wherein the object-terminal relationship information is determined by determining the object-terminal relationship information based on the at least one photo, signal strength information of the second terminal when each of the at least one photo is captured (see paragraph 225, the load sensors 94a' to 94d' of the board type controller 9' outputs, from output terminals thereof, voltage signals indicating the load inputted on the hollow plate 99 in the similar manner as the load sensors 94a to 94d of the board type controller, the load is read as signal strength), and Takeda discloses the object distance between the second terminal and the object in the at least one photo (see paragraph 143, player object Po displayed on the monitor 2 moves in the virtual world, according to the detected distance values, the height H from the board type controller 9 to the raised user's foot is calculated based on the detected distance values). See the motivation for claim 1. 

Regarding claim 5, Wilson discloses the method according to claim 1, wherein the method further comprises: sending the photo to the second terminal (see paragraph 69, motion features of the mobile device and the captured images can be transmitted to the cross-modal sensor fusion system 806 via a communications link).

Regarding claim 6, Wilson discloses an apparatus, wherein the apparatus comprises: a processor configured to identifying an object in a photo through biological feature recognition, wherein the processor is further configured to determine a terminal of the object in the photo based on object-terminal relationship information stored in a storage unit (see figure 4, 404 camera takes images of the person 412, the images imaged person’s motion, paragraph 20, device held in a user's hand may be partially occluded, the hand can be used as a biological feature), Takeda discloses wherein the object-terminal relationship is determined based on an object distance between the terminal and the object in at least one photo (see paragraph 235, which the distances to a subject are measured by analyzing images obtained from a stereo camera, or by using another distance detection method in which one camera in the above method is replaced by a spot source, a slit source, a pattern source, or the like, and an image obtained from the other camera is analyzed to measure the distance to a subject); and wherein the terminal belongs to the object (see paragraph 143, player object Po displayed on the monitor 2 moves in the virtual world, according to the detected distance values, the height H from the board type controller 9 to the raised user's foot is calculated based on the detected distance values). See the motivation for claim 1.

Regarding claim 8, Takeda discloses the apparatus according to claim 6, wherein the object-terminal relationship information is determined based on the at least two photos, signal strength information of the terminal when each of the at least one photo is captured, and the object distance between the terminal and the object in the at least one photo (see paragraph 225, the load sensors 94a' to 94d' of the board type controller 9' outputs, from output terminals thereof, voltage signals indicating the load inputted on the hollow plate 99 in the similar manner as the load sensors 94a to 94d of the board type controller, the load is read as signal strength, see paragraph 235, which the distances to a subject are measured by analyzing images obtained from a stereo camera, where we need at least two images for stereo vision). See the motivation for claim 1. 

Regarding claim 10, Takeda discloses the apparatus according to claim 6, wherein the terminal further comprises a transmitter, wherein the transmitter is configured to send the photo to the terminal of the object (see paragraph 44, second input device may include a transmission unit for wirelessly transmitting, to the information processing apparatus, data representing the operation input to the second input device). See the motivation for claim 1. 

Regarding claim 12 see the rationale and rejection for claim 1. 

Regarding claim 13 see the rationale and rejection for claim 8. 

Regarding claim 15 see the rationale and rejection for claim 5. 

Regarding claim 18 see the rationale and rejection for claim 10.
[5]	Claim Objections
Claim(s) 4, 9 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 4, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): the method according to claim 3, wherein the determining of the object-terminal relationship information comprises: using, by the first terminal, any one of the at least two photos as a reference photo, and using, as a weighting coefficient, a ratio of a first object distance at which the object in the at least two photos other than the reference photo is captured to a second object distance at which the object in the reference photo is captured; performing, by the first terminal, by using the weighting coefficient, a weighting operation on the signal strength information, to obtain a weighted value of the signal strength information; and if the weighted value of the signal strength information meets a threshold condition, determining the object-terminal relationship information; in combination with the rest of the limitations of claims 1 and 3.

Regarding claims 9 and 14, see the rationale for claim 4. 

Takeda discloses user's weight, p2 is a constant for converting, into the amount of exercise, a value obtained by multiplying the maximum value of the height of a raised foot by the user's weight, and q2 is a constant for converting, into the amount of exercise, a value obtained by multiplying the integration value of the height of a raised foot by the user's weight. The weight W may be changes of the total load value in the process time period or a value previously inputted by the user (see paragraph 180). Takeda is silent in disclosing the method according to claim 3, wherein the determining of the object-terminal relationship information comprises: using, by the first terminal, any one of the at least two photos as a reference photo, and using, as a weighting coefficient, a ratio of a first object distance at which the object in the at least two photos other than the reference photo is captured to a second object distance at which the object in the reference photo is captured; performing, by the first terminal, by using the weighting coefficient, a weighting operation on the signal strength information, to obtain a weighted value of the signal strength information; and if the weighted value of the signal strength information meets a threshold condition, determining the object-terminal relationship information.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 9/9/22